145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Karen CRASE, Plaintiff-Appellant,v.FUJITSU MICROELECTRONICS, INC., Defendant-Appellee.
No. 97-35367.D.C. No. CV-96-00688-MFM.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 6, 1998.Decided June 3, 1998.

Appeal from the United States District Court District of Oregon Malcolm F. Marsh, District Judge, Presiding.
Before HAWKINS, THOMAS, and SILVERMAN, Circuit Judges.

MEMORANDUM1

1
After thoroughly considering the record, the briefs and oral arguments presented by the parties, we affirm the judgment of the district court.


2
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit as provided by Ninth Cir.R. 36-3